

113 S2967 IS: Local Control of Education Act
U.S. Senate
2014-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2967IN THE SENATE OF THE UNITED STATESDecember 2, 2014Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the Federal Government from mandating, incentivizing, or coercing States to adopt the
			 Common Core State Standards or any other specific academic standards,
			 instructional content, curricula, assessments, or programs of instruction.1.Short titleThis Act may be cited as the Local Control of Education Act.2.General ESEA prohibition(a)In generalSection 9527 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907) is amended by
			 adding at the end the following:(e)Prohibition of Federal government mandating common standards, programs of instruction, curricula,
			 assessments, or academic standardsAn officer or employee of the Federal Government shall not directly or indirectly, through grants,
			 contracts, or other cooperative agreements under this Act (including
			 waivers under
			 section 9401)—(1)mandate, direct, or control a State, local educational agency, or school's specific instructional
			 content or any specific academic standard,  assessment, curriculum,  or
			 program of
			 instruction, including through  any requirement, direction, condition, or
			 mandate to
			 adopt—(A)the Common Core State Standards developed under the Common Core
			 State Standards Initiative,   any other academic standards common to a
			 number of States, or any specific statewide or nationally recognized
			 content standards; or(B)any
			 assessment, instructional content, or curriculum aligned to, or based on,
			 specific academic standards, including any of the standards described in
			 subparagraph (A);(2)incentivize a State, local educational agency, or school to adopt any specific instructional
			 content, academic standard, assessment, curriculum, commonality of
			 standards or assessments, or program of
			 instruction described in paragraph (1),  which shall include providing
			 any  priority, preference, or special consideration during the application
			 process based on any specific content, standard, assessment, curriculum,
			 commonality, 
			 or program; or(3)make financial support available in a manner that is conditioned upon a State, local educational
			 agency, or school's adoption of any specific instructional content,
			 academic
			 standard, assessment, curriculum, commonality of standards or assessments,
			 or program of instruction described in paragraph (1), even if such
			 requirements are specified in section 14006 or
			 14007 of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 281) or any other Act..(b)Conforming amendmentSection 9527(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907(a)) is
			 amended by striking curriculum, program of instruction, or.3.Prohibition on requiring adoption of common standards with respect to waivers(a)ProhibitionSection 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861) is amended by
			 adding at the end the following:(h)Prohibition on requiring certain standards for waivers(1)In generalThe Secretary shall not require that a State, local educational agency,  Indian tribe, or school
			 adopt, as a prerequisite or condition for any waiver under this section,
			 any specific instructional content, academic standard, assessment,
			 curriculum, or program of instruction, including—(A)the Common Core State Standards developed under the Common Core
			 State Standards Initiative,   any other academic standards common to a
			 number of States, or any specific statewide or nationally recognized
			 content standards; or(B)any
			 assessment, instructional content, or curriculum aligned to, or based on,
			 any specific academic standards, including any of the	standards described
			 in subparagraph (A).(2)Effect on previously issued waivers(A)In generalAny requirement described in paragraph (1) that  was required for a waiver provided to a State,
			 local educational agency, Indian tribe, or school under this section
			 before the date of enactment of the Local Control of Education Act shall be void and have no force of law.(B)Prohibited actionsThe Secretary shall not—(i)enforce any requirement that is void pursuant to subparagraph (A); and(ii)require the State, local educational agency, Indian tribe, or school to reapply for a waiver, or to
			 agree to any other conditions to replace any requirements that is void
			 pursuant to subparagraph (A), until the end of the period of time
			 specified under the waiver.(C)No effect on other provisionsAny other provisions or requirements of a waiver provided under this section before the date of
			 enactment of the Local Control of Education Act that are not affected by subparagraph (A) shall remain in effect for the period of time specified
			 under the waiver..4.Prohibition in Race to the Top FundingTitle XIV of Division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by
			 inserting after section 14007 the following:14007A.Prohibition on requiring or preferring common standardsThe prohibitions of section 9527(e) of the Elementary and Secondary Education Act of 1965 shall
			 apply to each grant awarded under section 14006 or 14007 in the same
			 manner as
			 such prohibitions apply to a grant awarded under such Act..